 Case 1:20-cv-01554-RGA Document 11 Filed 12/10/20 Page 1 of 1 PageID #: 143




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 JAGUAR LAND ROVER LIMITED,

        Plaintiff,
 v.
                                                   C.A. No. 20-1554-RGA
 PORSCHE CARS NORTH AMERICA, INC.
 and DR. ING. H.C. F. PORSCHE AG,

        Defendants.

                     STIPULATION AND PROPOSED ORDER EXTENDING
                           TIME TO RESPOND TO COMPLAINT

       IT IS HEREBY STIPULATED by and between the undersigned counsel for Plaintiff,

Jaguar Land Rover Limited and the undersigned counsel for Defendant Porsche Cars North

America, Inc., subject to the approval of this honorable Court, that Defendant Porsche Cars North

America, Inc.’s time to move, answer, or otherwise respond to the Complaint in this action shall

be extended through and including January 12, 2021.

 MORRIS, NICHOLS, ARSHT &                       FAEGRE DRINKER BIDDLE & REATH
 TUNNELL LLP                                    LLP

 /s/ Jack B. Blumenfeld                         /s/ Francis DiGiovanni
 Jack B. Blumenfeld (#1014)                     Francis DiGiovanni (#3189)
 Michael J. Flynn (#5333)                       Thatcher A. Rahmeier (#5222)
 1201 North Market Street                       222 Delaware Avenue, Suite 1410
 P.O. Box 1347                                  Wilmington, DE 19801
 Wilmington, DE 19899                           (302) 467-4200
 (302) 658-9200                                 francis.digiovanni@faegredrinker.com
 jblumenfeld@mnat.com                           thatcher.rahmeier@faegredrinker.com
 mflynn@mnat.com                                Attorneys for Defendant
 Attorneys for Plaintiff                        Porsche Cars North America, Inc.
 Jaguar Land Rover Limited
Dated: December 10, 2020
       IT IS SO ORDERED on this           day of December, 2020.

                                            ____________________________________
                                            United States District Court Judge
